ACCEPTED
                                                                                     04-15-00056-CV
                                                                         FOURTH COURT OF APPEALS
                                                                              SAN ANTONIO, TEXAS
                                                                               11/17/2015 8:05:44 PM
                                                                                      KEITH HOTTLE
                                                                                              CLERK


                          No. 04-15-00056-CV
                                                                   FILED IN
                  In the Fourth Court of Appeals4thSANCOURT OF APPEALS
                                                        ANTONIO, TEXAS
                       San Antonio, Texas       11/17/2015 8:05:44 PM
                                                                KEITH E. HOTTLE
                                                                     Clerk

                    GARY HODGE AND ROBERT HART III

                                 Appellants

                                     V.

 STEPHEN KRAFT INDIVIDUALLY AND AS MEMBER ON BEHALF OF GRUPO
                        HABANERO LLC,

                                  Appellee


                 APPEAL FROM CAUSE NO. D-1-GN-09-001428
           225TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, TEXAS
                        HON. PETER SAKAI PRESIDING


       APPELLANTS’ MOTION TO SUBSTITUTE COUNSEL


TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellants Gary Hodge and Robert Hart III file this motion to

substitute counsel in accordance with Texas Rules of Appellate Procedure

6.5 and 10.1. In support of this motion, Appellants respectfully show the

following:

      1.      Appellants have retained Brandy Wingate Voss to represent

them in this cause and request that all future notices, orders and opinions be
sent to Brandy Wingate Voss at the following address:

                            Brandy Wingate Voss
                           State Bar No. 24037046
                          Smith Law Group LLLP
                           820 E. Hackberry Ave.
                           McAllen, Texas 78501
                               (956) 683-6330
                            (956) 225-0406 (fax)
                          brandy@appealsplus.com

      2.     Accordingly, Roderick J. Regan of the firm Branscomb PC

respectfully requests to be withdrawn and Brandy Wingate Voss be

substituted in as counsel of record for Appellants.

                      CONCLUSION AND PRAYER

      For these reasons, Appellants respectfully request that the Court grant

this motion and substitute new counsel for Appellants. Appellants request all

other appropriate relief to which they are entitled.

                                        Respectfully submitted,

                                        SMITH LAW GROUP LLLP

                                        /s/ Brandy Wingate Voss
                                        Brandy Wingate Voss
                                        State Bar No. 24037046
                                        820 E. Hackberry Ave.
                                        McAllen, Texas 78501
                                        (956) 683-6330
                                        (956) 225-0406 (fax)
                                        brandy@appealsplus.com

                                        Counsel for Appellants
                   CERTIFICATE OF CONFERENCE

      In compliance with Texas Rule of Appellate Procedure 10.1(a)(5), I

certify that on November 17, 2015, I conferred with appellee’s lead counsel,

Richard Espey, about this motion. Mr. Espey informed me that appellee does

not oppose the relief requested in this motion.

                                           /s/ Brandy Wingate Voss
                                           Brandy Wingate Voss

                      CERTIFICATE OF SERVICE

      On November 17, 2015, in compliance with Texas Rule of Appellate

Procedure 9.5, I served this document by e-service and e-mail to:

Richard W. Espey
Matthew Soliday
Espey & Associates, PC
13750 San Pedro Avenue, Suite 730
San Antonio, TX 78232
Fax: (210) 404-0336
respey@lawespey.com
msoliday@lawespey.com
Attorneys for Appellees

Roderick J. Regan
BRANSCOMB | PC
711 Navarro St., Suite 500
San Antonio, TX 78205
Fax: (210) 598-5405
reganssatx@gmail.com


                                           /s/ Brandy Wingate Voss
                                           Brandy Wingate Voss